DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/7/2020 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1-7, 10, and 16-20 have been amended. Claims 1, 10 and 16 are the independent. This FINAL Office action is in response to the “Amendments and Remarks” received on 6/16/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/16/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the Objection to the Drawings, applicants “Amendment and Remarks” have been fully considered and were persuasive. The Objection to the Drawings has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Applicant and the Office agreed in an interview that shard would be defined as “any portion of a map with nodes”. Therefore the claim rejections under 35 U.S.C. § 112 (b) has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. Applicant has amended Claims 1 and 16 to state “to enable the autonomous vehicles to use the first optimal routes to determine routes for the autonomous vehicles to follow” and at first glance, it appears that the autonomous vehicle is being controlled. However there is no more than calculation that “enables” a vehicle to be control. In Claim 10, the limitations clearly disclose controlling the vehicle and this is not a 101. The Office suggests amending the claims as such, where amendments such as the controlling on Claim 10 would remove Claims 1 and 16 from the realm of Abstract idea. Therefore the claim rejections under 35 U.S.C. § 101 remain.

With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claims and these amendments and new interpretations of terms have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore some of the prior arguments are considered moot.
However, the Office will address all remarks that remain relevant.
Applicant remarks “Applicant notes the Patent No. for Baalke is incorrectly cited on page 13, line 14 and page 15, line 24 of the Office Action. Applicant requests clarification and correction in the next office action” and the Office agrees. While the number was correct on the attached 892, the was a typo on the Office action. It has been corrected.
Applicant remarks “should the Examiner continue to disagree, Applicant respectfully requests the Examiner to directly identify which portions of Carlsson teach or suggest: 1) that a shard is selected from a plurality of shards, 2) that the plurality of port nodes for the selected shard are identified, and 3) that each port node for the selected shard have an edge that enters into the selected shard or exits the selected shard. Only then can Applicant be provided with a full and fair opportunity to respond to the rejection.
It remains the Office’s stance that the cite prior art still anticipates the claimed subject matter. While the Office and Applicant agreed to the how to apply metes and bounds to the term “shard”, the metes and bounds are extremely broad. It remains the Office’s stance, that “any map with nodes, or location with nodes, or location on a map, would read on a shard. Since no size is required, rather just locations as data. So when applying prior art, almost any map feature, that has locations, would and could read on shard. Even though the claims to start to limit the features of what is a shard, with port nodes, edges, enters and exits, it still is really broad. The Office kept the same prior art to demonstrate that the use of the term “intersections points” would read on shard [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b] . If applicant would replace the term shard, with intersection, and use the cited prior art of Carlsson, one would see that the intersection had a plurality of nodes, based on segments that lead into and out of the intersection. This is cited in the mapped action below. Further, when optimizing a path, multiple intersections from start to destination are used, with distance nodes, based on segments entering and exiting an intersection. Further inside the intersection, optimization can occur, with only left turns, right turns, or straight drive through. Thus as the claims require, the Carlsson anticipates the claimed subject matter, as currently presented. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant remarks “However, should the Examiner continue to disagree, Applicant respectfully requests the Examiner to directly identify which portions of Carlsson teach or suggest "for each port node of the plurality of port nodes having an edge that enters into the selected shard, determining, by the one or more processors, first optimal routes to each other port node of the plurality of port nodes having an edge that exits the selected shard" and "sending, by the one or more processors, the first optimal routes for the selected shard to the autonomous vehicles in order to enable the autonomous vehicles to use the first optimal routes to determine routes for the autonomous vehicles to follow", as recited by amended claim 1. Only then can Applicant be provided with a full and fair opportunity to respond to the rejection” and the Office respectfully disagrees.
It remains the Office’s stance that Carlsson, as currently mapped out below, continues to anticipate the claimed subject matter as currently presented. When using the interpretation from about, about intersections, Carlsson discloses “In step 202 a map 34 is obtained. In some embodiments, the map 34 contains defined street segments 36. In some embodiments the map contains defined intersections 38. In some embodiments, the map 34 contains both defined street segments 36 and defined intersections 38” [Carlsson, ¶ 0049], “In such embodiments, nodes in the model include only intersection nodes 38. Intersection node's coordinates are taken from the last waypoint of its incoming segment. A distance matrix is calculated from the waypoints of the segment to directly connecting two intersection nodes” [Carlsson, ¶ 0058], and  “in some embodiments, the data model is a segment plus intersection model. Nodes in the model include both segment nodes 36 and intersection nodes 38. The intersection node's coordinates are taken from the last waypoint of its incoming segment. Segment node's coordinates are taken from the mid waypoint among all its waypoints. A distance matrix is calculated from the waypoints of the segment from an intersection node to a segment node, or from a segment node to an intersection node if there are directly connected” [Carlsson, ¶ 0060]. In these paragraphs, it can be understood that the intersections (shard) has nodes, that enter and exit, where turns in many directions can be optimized inside the intersection, and that mapping is based on the intersections. Therefore the Office respectfully disagrees with applicants remarks.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant remarks “Carlsson does not teach "the determined route", then Carlsson cannot possibly teach "controlling, by the one or more processors, the vehicle in an autonomous driving mode using the determined route", as recited by amended claim 10. On page 14, lines 8-9 of the Office Action the Examiner alleges that paragraph [0074] of Baalke discloses the features of "using the route". Applicant respectfully disagrees and submits that, in accordance with the Examiner's admissions, the combination of Carlsson and Baalke does not teach a route that is determined "from the current location to the destination location using the starting shard, the destination shard, and the plurality of pre-computed routes", as recited by amended claim 10, and thus does not teach "using the determined route", as recited by amended claim 10” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It appears that in the previous office action, Baalke was introduced to merely demonstrate using the routes. However, based on the new interpretations for distinct terms, and applicants amendments, new rejections appear on the record below which show mapped out subject matter, based on the current understanding of the claimed subject matter. Therefore the Office respectfully disagrees.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has acted as his/her own lexicographer.
.Applicant and the Office agreed in an interview that shard would be defined as “any portion of a map with nodes”. 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “first optimal routes” and this is unclear. How many optimals are there? Is this based on different variables? For example, there is only 1 optimal route from A-B based on time, or money? So how is there multiple optimals? As currently presented, it is unclear what is meant and therefore the claims, as currently presented, are indefinite. The Office is going to interpret this as any optimized path. Appropriate action is required.
Claim 16 is rejected under the same rational as claim 1.
Claim 3 states “wherein each port node of the map appears in only one shard” and this limitation is unclear, as port nodes are thought to be the exit of a shard and entrance into another shard. Are these different locations? It appears a door or port, would be an entrance for one side and exit for the other, so it is unclear how the location can only be in 1 shard. As currently presented, the claims fail to clearly recite the metes and bounds of the claim, and is thus indefinite. The Office is going to interpret these nodes and existing in shards. Appropriate action is required.
Claims 2, 4-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 16-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites selecting, identifying, and sending a route.
The limitations of selecting, identifying, and sending a route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computing device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “pre-computing” language, “selecting, identifying, and sending a route” in the context of this claim encompasses the user manually steps of mapping a route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the selecting, identifying, and sending a route steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting, identifying, and sending a route) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, identifying, and sending a route steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-9 and 17-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 16.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle as cited in Claim 10. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
                                Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Carlsson et al.  (United States Patent Publication 2012/03010691).
With respect to Claim 1: Carlsson discloses “A method of pre-computing routes for autonomous vehicles” [Carlsson, Abstract, ¶ 0001, 0004, 0105 and Figure 2]; 
“the method comprising; selecting, by one or more processors of one or more server computing devices, a shard from a plurality of shards of a map” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b];
“each shard including a plurality of nodes and edges connecting pairs of nodes of the plurality of nodes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“wherein each node of the plurality of nodes represents a location” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b];
“identifying, by the one or more processors, a plurality of port nodes for the selected shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“each port node for the selected shard having an edge that enters into the selected shard or exits the selected shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“for each port node of the plurality of port nodes having an edge that enters into the selected shard, determining, by the one or more processors, first optimal routes to each other port node of the plurality of port nodes having an edge that exits the selected shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“and sending, by the one or more processors, the first optimal routes for the selected shard to the autonomous vehicles in order to enable the autonomous vehicles to use the first optimal routes to determine routes for the autonomous vehicles to follow” [Carlsson, ¶ 0001 and 0004].
Office note: Since the term Shard is now interpreted as “any portion of a map with nodes”, the Office is interpreting the use of intersections as shards. With entrances, exits and the use of nodes and segments entering and exiting based on optimization (Right turns, left turns…). 
                                 Examiners Note - Intended Use
Claims 1 and 16 use “intended use” claim language and it is the Office’s stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “in order to enable” that is recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, only the elements with patentable weight and not the uses need to be addressed.  
For example, Claim 1 states “in order to enable the autonomous vehicles to use the first optimal routes to determine routes for the autonomous vehicles to follow” and this intended use language would not carry patentable weight since it is the intended use of the invention. Does the vehicle need to use this, or does the data just need to be able to enable? What are the metes and bounds of this intended claim? The Office suggests rewriting these claims to remove the “intended use" phrases which would make the claims more clear and better mark the metes and bounds of the claimed subject matter.
With respect to Claim 2: Carlsson discloses “The method of claim 1, further comprising: determining a cost for each of the first optimal routes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0087, 0105 and Figures 2, 5b]; 
“and sending the costs to the autonomous vehicles in order to enable the autonomous vehicles to use the costs to determine routes for the autonomous vehicles to follow” [Carlsson, ¶ 0024, 0052-0060, 0079, 0087, 0105 and Figures 2, 5b].
With respect to Claim 3: Carlsson discloses “The method of claim 1, wherein each port node of the map appears in only one shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 4: Carlsson discloses “The method of claim 1, wherein the first optimal routes are lowest cost routes for routing between the port nodes of the plurality of port nodes having an edge that enters into the selected shard and the port nodes of the plurality of port nodes having an edge that exits the selected shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 5: Carlsson discloses “The method of claim 4, further comprising, updating the first optimal routes as costs change, and sending the updated optimal routes to the autonomous vehicles in order to enable the autonomous vehicles to use the updated optimal routes to determine routes for the autonomous vehicles to follow” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 6: Carlsson discloses “The method of claim 1, wherein each given port node of the plurality of port nodes is associated with an identifier identifying a port node of another shard of the plurality of shards to which given port node is connected by an edge that exits the selected shard and enters the another shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 7: Carlsson discloses “The method of claim 1, wherein the first optimal routes are determined for a first type of vehicle and the first optimal routes are sent with information identifying identify the first type of vehicle” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b]; 
“and the method further includes: for each port node of the plurality of port nodes having an edge that enters into the selected shard, determining, by the one or more processors, second optimal routes to each other port node of the plurality of port nodes having an edge that exits the selected shard” []; 
“wherein the second optimal routes are determined for a second type of vehicle different from the first type of vehicle” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b]; 
“and sending, by the one or more processors, the second optimal routes with information identifying the second type of vehicle to the autonomous vehicles in order to enable the autonomous vehicles to use the second optimal routes to determine routes for the autonomous vehicles to follow” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b].
With respect to Claim 8: Carlsson discloses “The method of claim 7, wherein the first type of vehicle must avoid certain maneuvers that the second type of vehicle need not avoid” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b].
With respect to Claim 9: Carlsson discloses “The method of claim 7, wherein the first type of vehicle is a truck and the second type of vehicle is not a truck” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b].
With respect to Claims 16-20: all limitations have been examined with respect to the method in claims 1-9. The system taught/disclosed in claims 16-20 can clearly perform the method of claims 1-9. Therefore claims 16-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-15 are rejected under 35 USC 103 as being unpatentable over Carlsson et al.  (United States Patent Publication 2012/03010691) in view of Baalke et al. (United States Patent 11222299).
With respect to Claim 10: While Carlsson discloses “A method for routing an autonomous vehicle” [Carlsson, Abstract, ¶ 0001, 0004, 0105 and Figure 2]; 
“the method comprising; loading, by one or more processors of the vehicle, into memory a starting shard of a plurality of shards of a map based on a current location of the autonomous vehicle” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“each shard including a plurality of nodes and edges connecting pairs of nodes of the plurality of nodes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“wherein each node of the plurality of nodes represents a location” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b];
“loading, by the one or more processors, into memory a destination shard from the plurality of shards of the map based on a destination location for the autonomous vehicle” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“loading, by the one or more processors, into memory a plurality of pre-computed routes between port nodes of one or more shards adjacent to the starting shard and the destination shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“each port node having an edge that enters into the selected shard or exits the selected shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“determining, by the one or more processors, a route from the current location to the destination location using the starting shard, the destination shard, and the plurality of precomputed routes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
“and controlling, by the one or more processors, the vehicle in an autonomous driving mode using the determined route” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b]; 
Carlsson does not specifically state the details of shards as starting and ending locations.
Baalke, which is also a vehicle control system based on determining routes teaches from outdoor to indoor with intersections between, (shards) teaches “the method comprising; loading, by one or more processors of the vehicle, into memory a starting shard of a plurality of shards of a map based on a current location of the autonomous vehicle” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“each shard including a plurality of nodes and edges connecting pairs of nodes of the plurality of nodes” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“wherein each node of the plurality of nodes represents a location” [];
“loading, by the one or more processors, into memory a destination shard from the plurality of shards of the map based on a destination location for the autonomous vehicle” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“loading, by the one or more processors, into memory a plurality of pre-computed routes between port nodes of one or more shards adjacent to the starting shard and the destination shard” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“each port node having an edge that enters into the selected shard or exits the selected shard” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“determining, by the one or more processors, a route from the current location to the destination location using the starting shard, the destination shard, and the plurality of precomputed routes” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a]; 
“and controlling, by the one or more processors, the vehicle in an autonomous driving mode using the determined route” [Baalke, Col 43 line 52 – Col 47 line 14 and Figure 8a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baalke into the invention of Carlsson to not include intersections where entering and exiting nodes (segments) is known for optimization as Carlsson discloses but to also account for starting, stopping, and indoor and outdoor regions when mapping where the transitions are also shards as taught by Baalke with a motivation of creating a more robust system that can go on more than roads, like sidewalks and inside buildings [Baalke, Abstract]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on intersections/shards/exit and entrance points and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office note: Since the term Shard is now interpreted as “any portion of a map with nodes”, the Office is interpreting the use of intersections as shards. With entrances, exits and the use of nodes and segments entering and exiting based on optimization (Right turns, left turns…).
With respect to Claim 11: Carlsson discloses “The method of claim 10, wherein determining the route does not cause the one or more adjacent shards to be loaded into the memory” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 12: Carlsson discloses “The method of claim 10, wherein each node of the map appears in only one shard” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 13: Carlsson discloses “The method of claim 10, wherein each of the plurality of pre-computing routes is associated with a cost for following the pre-computed route, and determining the route is further based on the costs of the plurality of pre-computed routes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 14: Carlsson discloses “The method of claim 10, wherein determining the route using the plurality of pre-computed routes includes treating the pre-computed routes as individual edges between a pair of port nodes” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105 and Figures 2, 5b].
With respect to Claim 15: Carlsson discloses “The method of claim 10, wherein each of the plurality of pre-computed routes is associated with a type of vehicle to which the route applies” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b]; 
“and wherein the method includes selecting ones of the plurality of pre-computed routes associated with a type of the vehicle which is a same type of vehicle as the autonomous vehicle” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b]; 
“and wherein determining the route is based on the selected ones” [Carlsson, ¶ 0024, 0052-0060, 0079, 0105-0111 and Figures 2, 5b].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JESS WHITTINGTON/Examiner, Art Unit 3669